



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rowe, 2013
    ONCA 311

DATE: 20130510

DOCKET: C56079

Weiler, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Caleb Rowe

Appellant

James Harbic, for the appellant

Suhail Akhtar, for the respondent

Heard and released orally: May 8, 2013

On appeal from the decision of the Summary Conviction
    Appeal Court dated September 4, 2012 by Justice James McNamara of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on June 29,
    2011 by Justice Catherine A. Kehoe of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was involved in a single car accident on November 8,
    2009.  He was taken to hospital and while there, refused to comply with several
    requests by a police officer that he provide a breath sample.  After a four-day
    trial, he was convicted of operating a motor vehicle while impaired by alcohol
    and of refusing to provide a breath sample.

[2]

The appellant brought a summary conviction appeal, which was dismissed. 
    Before the summary conviction appeal judge (SCAJ), he argued that the convictions
    were unreasonable because the trial judge had applied the wrong test in
    determining the voluntariness of certain statements which he had made,
    misapprehended and/or failed to consider evidence, and erred in her application
    of the
W.(D.)

framework.  In thorough reasons, the SCAJ
    addressed each ground of appeal.  She dismissed the appeal.

[3]

The appellant now seeks leave to appeal to this court pursuant to s. 839
    of the
Criminal Code
.  If granted leave, he would make basically the
    same arguments as he made at the summary conviction appeal.  That said, the
    essence of his appeal, should leave be granted, is that the SCAJ failed to
    properly review the evidence.

[4]

It is well settled that leave to appeal to this court pursuant to s. 839
    should be granted sparingly and only when some exceptional circumstance justifies
    a further appeal.  The stringent test for granting leave begins with the
    requirement that the alleged error of the SCAJ raises a question of law.  If a
    question of law is engaged, the court must consider two key variables when
    deciding whether leave should be granted: (1) the significance of the legal
    issues that are raised to the general administration of criminal justice, and
    (2) the merits of the proposed grounds of appeal.  See
R. v. R.R.

(2008),
    234 C.C.C. (3d) 463 (Ont. C.A.), at paras. 31 and 37.

[5]

We see no question of law arising from the proposed grounds of appeal,
    which are largely factual in nature.  On this basis alone, leave should be
    refused.

[6]

In any event, however, a consideration of both variables reinforces the
    conclusion that leave ought not to be granted.

[7]

The proposed grounds of appeal involve well-settled legal principles. 
    They are of significance to the accused but do not raise issues of significance
    to the general administration of criminal justice.  Moreover, in terms of
    merit, the proposed grounds of appeal relate to factual findings made by the
    trial judge on credibility and whether the appellant suffered a concussion,
    rather than alleged errors on the part of the SCAJ.

[8]

This is not a case in which a clear error has been made nor are there
    any exceptional circumstances that justify a second appeal.

[9]

Accordingly, as the requirements for leave to appeal have not been met,
    leave is denied.

K.M.
    Weiler J.A.

E.E.
    Gillese J.A.

Alexandra
    Hoy J.A.


